DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in Instant Application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/05/2020 and 01/24/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
adjustable automatic window tinting (AAWT) module for causing…in claim 15
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The following interpreted corresponding structures were not able to be found within the specifications:
adjustable automatic window tinting (AAWT) module 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims’ subject matter eligibility will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).

With respect to claim 15.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 15 is directed to a system, which corresponds to a one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia:
 “causing the windows to be untinted at least one of a predetermined time or a predetermined distance before the AV arrives at the destination": A person of ordinary skill in the art can perform an action based on information given. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
	as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The only limitations not treated above, “providing transportation from a pick-up location to a destination, the AV having a plurality of windows comprising electrically switchable smart glass, wherein a tint level of the electrically switchable smart glass may be changed by applying an electrical signal thereto”, involves the mere gathering of data, which is insignificant extra-solution activity.  See MPEP § 2106.05(g). In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of the “system” is recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 15, claim element “adjustable automatic window tinting (AAWT) module for causing…" are limitations that invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.  However the specification does not show how these units are implemented in terms of hardware and detailed algorithm.  The specification does not clearly associate circuits and corresponding detailed algorithm with corresponding hardware for claim element reciting element “adjustable automatic window tinting (AAWT) module for causing…” in claim 15.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urano et al. (USPGPub 2020/0269663).	As per claim 1, Urano discloses a method comprising: 	receiving a rideshare request from a user, the rideshare request including a destination (see at least paragraph 0054; wherein the vehicle 304 may be an MAAS vehicle that receives a reservation from a customer requesting to be dropped off at an office 310); 	transporting the passenger to the destination using an autonomous vehicle (AV) (see at least paragraph 0018; wherein the autonomous vehicle may be a mobility-as-a-service (MAAS) vehicle (e.g., rideshare vehicle)) having a plurality of windows comprising electrically switchable smart glass (see at least paragraph 0021; wherein the windows and/or windshields may be electronically tintable. The electronically tintable windows and/or windshields may be dynamically tinted with varying levels of tint); 	during the transporting, monitoring a metric related to arrival of the AV at the destination (see at least paragraph 0040; wherein if the distance to the destination is less than a threshold, the sunshade control system may predict that it is likely for the driver to enable the manual mode); and 	untinting the windows when the monitored metric has a prescribed relationship to a threshold value (see at least paragraph 0043; wherein if manual operation is likely, the sunshade control system deactivates any activated limited sunshade (block 212)).	As per claims 2, 10, and 16, Urano discloses wherein the monitored metric comprises a time-to- destination, wherein the time-to-destination comprises an amount of time it will take the AV to arrive at the destination (see at least paragraph 0039; wherein The sunshade control system may also consider the time of day and/or the travel duration).	As per claims 3, 11, and 17, Urano discloses further comprising, during the transporting, comparing the time-to-destination with a threshold time, wherein the untinting the windows comprises untinting the windows when the time-to-destination falls below the threshold time (see at least paragraph 0040; wherein if the distance to the destination is less than a threshold, the sunshade control system may predict that it is likely for the driver to enable the manual mode…see at least paragraph 0043; wherein if manual operation is likely, the sunshade control system deactivates any activated limited sunshade (block 212)).	As per claim 4, 12, and 18, Urano discloses wherein the monitored metric comprises a distance-to- destination, wherein the distance-to-destination comprises a distance the AV will have to travel before arriving at the destination (see at least paragraph 0040; wherein if the distance to the destination is less than a threshold, the sunshade control system may predict that it is likely for the driver to enable the manual mode).	As per claims 5, 13, and 19, Urano discloses further comprising, during the transporting, comparing the distance-to-destination with a threshold distance, wherein the untinting the windows comprises untinting the windows when the distance-to-destination falls below the threshold distance (see at least paragraph 0040; wherein if the distance to the destination is less than a threshold, the sunshade control system may predict that it is likely for the driver to enable the manual mode…see at least paragraph 0043; wherein if manual operation is likely, the sunshade control system deactivates any activated limited sunshade (block 212)).	As per claim 6, Urano discloses wherein the untinting the windows comprises applying an electrical signal to the windows (see at least paragraph 0021; wherein an electronically tintable glass may be used to implement a window or windshield of an autonomous vehicle. In operation, when the electrical supply is switched on, a chemical compound, such as liquid crystal molecules, aligns to allow light to pass through the electronically tintable glass. Furthermore, when the power is switched off, the chemical compound is randomly oriented to scatter light. The electronically tintable glass is tinted (e.g., opaque) due to the scattered light).	As per claims 7, 14, and 20, Urano discloses wherein the electrically switchable smart glass comprises at least one of an electrochromic device and a polymer-dispersed liquid crystal (PDLC) device (see at least paragraph 0021; wherein an electronically tintable glass may be used to implement a window or windshield of an autonomous vehicle. In operation, when the electrical supply is switched on, a chemical compound, such as liquid crystal molecules, aligns to allow light to pass through the electronically tintable glass. Furthermore, when the power is switched off, the chemical compound is randomly oriented to scatter light. The electronically tintable glass is tinted (e.g., opaque) due to the scattered light).	As per claim 8, Urano discloses wherein the windows comprise at least one of a windshield, a rear window, and a side window (see at least paragraph 0021; wherein the electronically tintable windows and/or windshields may be dynamically tinted with varying levels of tint. For example, an electronically tintable glass may be used to implement a window or windshield of an autonomous vehicle).	As per claim 9, Urano discloses a method comprising: 	receiving a rideshare request from a user, the rideshare request including a destination (see at least paragraph 0054; wherein the vehicle 304 may be an MAAS vehicle that receives a reservation from a customer requesting to be dropped off at an office 310); 	transporting the passenger to the destination using an autonomous vehicle (AV) (see at least paragraph 0018; wherein the autonomous vehicle may be a mobility-as-a-service (MAAS) vehicle (e.g., rideshare vehicle)) having a plurality of windows comprising electrically switchable smart glass a level of tint of which may be changed by applying an electrical signal thereto (see at least paragraph 0021; wherein the windows and/or windshields may be electronically tintable. The electronically tintable windows and/or windshields may be dynamically tinted with varying levels of tint); and 	untinting the windows at least one of a predetermined time or a predetermined distance before the AV arrives at the destination (see at least paragraph 0040; wherein if the distance to the destination is less than a threshold, the sunshade control system may predict that it is likely for the driver to enable the manual mode…see at least paragraph 0043; wherein if manual operation is likely, the sunshade control system deactivates any activated limited sunshade (block 212)).	As per claim 15, Urano discloses a system comprising: 	an autonomous vehicle (AV) for providing transportation from a pick-up location to a destination (see at least paragraph 0054; wherein the vehicle 304 may be an MAAS vehicle that receives a reservation from a customer requesting to be dropped off at an office 310), the AV having a plurality of windows comprising electrically switchable smart glass, wherein a tint level of the electrically switchable smart glass may be changed by applying an electrical signal thereto (see at least paragraph 0021; wherein the windows and/or windshields may be electronically tintable. The electronically tintable windows and/or windshields may be dynamically tinted with varying levels of tint); and 	an adjustable automatic window tinting (AAWT) module for causing the windows to be untinted at least one of a predetermined time or a predetermined distance before the AV arrives at the destination (see at least paragraph 0040; wherein if the distance to the destination is less than a threshold, the sunshade control system may predict that it is likely for the driver to enable the manual mode…see at least paragraph 0043; wherein if manual operation is likely, the sunshade control system deactivates any activated limited sunshade (block 212)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662